Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I claims 1-8 in the reply filed on 09/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 9-15 are withdrawn as non-elected invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (US 2013/0209819 A1) in view Hardin et al. (US 2017/0148937 A1).
Claims 1, 2, 4, 7 and 8:  Noda teaches a decorative sheet [0019] comprising a surface protection layer [0031] and a decoration layer [0070] {instant claims 7 and 8}.  The surface protection layer meets the claimed transparent colored layer, and the decoration layer meets the claimed metallic base layer.  Noda teaches the surface {instant claim 2} and white inorganic pigment {instant pigment 4} [0076], acrylic base resin and vinyl base resin [0073], and a leveling agent [0078].  The aluminum powder meets the claimed aluminum pigment, the white inorganic pigment meets the claimed light scattering component, and the resins meet the claimed surface adjusting agent.

    PNG
    media_image1.png
    437
    552
    media_image1.png
    Greyscale

Noda does not teach adding a rheology control agent in the decoration layer.  However, Hardin teaches a multilayer stack comprising a metal particle layer; and controlling the rheology property of the metal particles [0165].  Noda and Hardin are analogous art because they are from the same field of endeavor that is the multilayer 
With respect to the amount of the aluminum powder and white inorganic pigment in the decoration layer, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the content of these components, and the motivation would be to control the metallic effect and light reflective or refractive properties of the layer.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
With respect to the amount of colorant in the surface protection layer, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the content of the colorant, and the motivation would be to control the appearance and color effect of the layer.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney
Claim 5:  Noda does not teach the types of colorant in the surface protection layer.  However, selecting a type of colorant would have been an obvious matter of design choice, since applicant has not disclosed that selecting a type of colorant solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any type of colorant.
Claim 6:  Noda teaches the thickness of the decoration layer is 3-40 µm [0072].

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Noda and Hardin do not teach or suggest the claimed invention as recited in current claim 3.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
November 18, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785